UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 24, 2012 (April 30, 2012) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 23-2215075 (Commission File Number) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA19512 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders On April 24, 2012, National Penn Bancshares, Inc. held its annual meeting of shareholders. The final voting results of that meeting are filed in this report, pursuant to this Item 5.07, as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description Final voting results of the National Penn Bancshares, Inc. annual meeting of shareholders on April 24, 2012 (filed pursuant to Item 5.07 hereof). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. Date: April 30, 2012 By: /s/ Scott V. Fainor Name: Scott V. Fainor Title: President and CEO 3 EXHIBIT INDEX Number Description Method of Filling Voting results of the National Penn Bancshares, Inc. annual meeting of shareholders on April 24, 2012 (filed pursuant to Item 5.07 hereof). Filed herewith. 4
